Case 3:20-cv-00476-S-BH Document 108 Filed 08/20/21                               Page 1 of 4 PageID 987



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

TODD MICHAEL TOMASELLA,                                  §
         Plaintiff,                                      §
                                                         §
v.                                                       §    Civil Action No. 3:20-CV-476-S-BH
                                                         §
DIVISION OF CHILD SUPPORT, et al.,                       §
           Defendants.                                   §    Referred to U.S. Magistrate Judge1

                              MEMORANDUM OPINION AND ORDER

        Before the Court are the pro se plaintiff’s Motion to Enter Evidence, filed July 14, 2021

(doc. 104), and a second Motion to Enter Evidence, filed July 27, 2021 (doc. 105). Based on the

relevant filings and applicable law, the motions are DENIED.

                                              I. BACKGROUND

        In this civil rights action under 42 U.S.C. § 1983, Todd Michael Tomasella (Plaintiff) sues

the Texas Attorney General (AG), a state court judge (Judge), a county district court clerk (Clerk),

and a county sheriff (Sheriff) (collectively Defendants), in their individual capacities, alleging

violation of his constitutional rights and of the Racketeer Influence and Corrupt Organizations Act

(RICO). (doc. 60 at 1-3, 19-29.)2 He also asserts state law claims for invasion of privacy, false

arrest, false imprisonment, intentional infliction of emotional distress, malicious prosecution,

tortious interference, and civil conspiracy. (Id. at 19-28.)

        After Plaintiff filed this lawsuit on February 25, 2020, the defendants3 moved to dismiss


1 By Special Order No. 3-251, this pro se case was referred for full case management.

2 Citations to the record refer to the CM/ECF system page number at the top of each page.

3 Plaintiff’s initial complaint included a second state court judge and the “Division of Child Support,” a department
in the Office of the Attorney General, as defendants. (See doc. 3 at 2-5.)

                                                         1
Case 3:20-cv-00476-S-BH Document 108 Filed 08/20/21                      Page 2 of 4 PageID 988



all claims against them for lack of subject-matter jurisdiction and/or failure to state a claim upon

which relief may be granted. (See docs. 14, 27, 31.) He then sought and obtained leave to file a

first amended complaint. (See doc. 51; doc. 51-1 at 1, 25-26; doc. 59.) It alleges that Defendants

violated his constitutional rights, and that their “unlawful actions . . . resulted in [his] suffering

over 20 years of psychological trauma including the looming, perpetual fear and embarrassment

of being arrested, the loss of companionship of [his] only child, and complete financial ruin[.]”

(See doc. 60 at 17.) It also contends that Defendants tortiously interfered with his business and

personal relationships, as well as his parent/child relationship, and that Defendants’ RICO

violations caused injury to his business and property. (Id. at 26-27.)    Like the original complaint,

it also asserted state law claims for invasion of privacy, false arrest, false imprisonment, intentional

infliction of emotional distress, malicious prosecution, tortious interference, and civil conspiracy.

(Id. at 19-28.) Defendants again moved to dismiss all claims against them. (See docs. 62, 68, 70.)

        On July 14, 2021, Plaintiff filed a motion to enter evidence, which alleges that he was

pulled over by a police officer while traveling outside the state and informed of an active “child

support warrant” in Texas and attaches a copy of the warrant. (See doc. 104.)       On July 27, 2021,

Plaintiff filed a second motion to enter evidence, seeking to add a link to his son’s video

presentation at a church where he is a full-time pastor, during which he spoke about Plaintiff’s

granddaughter. (doc. 105 at 1.) Only Judge responded, and he opposes the motions. (docs. 106,

107.)

                                           II. RULE 15(d)

        Federal Rule of Civil Procedure 15(d) governs the supplementation and amendment of

pleadings in federal court. It states:


                                                   2
Case 3:20-cv-00476-S-BH Document 108 Filed 08/20/21                  Page 3 of 4 PageID 989



       [o]n motion and reasonable notice, the court may, on just terms, permit a party to
       serve a supplemental pleading setting out any transaction, occurrence, or event that
       happened after the date of the pleading to be supplemented. The court may permit
       supplementation even though the original pleading is defective in stating a claim or
       defense. The court may order that the opposing party plead to the supplemental
       pleading within a specified time.

Fed. R. Civ. P. 15(d).. “A supplemental pleading may bring in new claims when the subsequent

allegations stem from the original cause of action.” Mangwiro v. Napolitano, 939 F.Supp.2d 639,

647-48 (N.D. Tex. 2013), citing Chemetron Corp. v. Business Funds, Inc., 682 F.2d 1149, 1194

(5th Cir.1982), vacated on other grounds by 460 U.S. 1007 (1983). Judicial decisions to grant or

deny Rule 15(d) motions to supplement pleadings are generally based on the same factors of

fairness courts weigh when considering motions to amend pleadings under Rule 15(a). Hyde v.

Hoffman-La Roche Inc., No. CIV A 304-CV-1473-B, 2008 WL 2923818, at *3 (N.D. Tex. July

30, 2008). These factors include considerations of “undue delay, bad faith or dilatory motive on

the part of the movant, repeated failure to cure deficiencies by amendments previously allowed,

undue prejudice to the opposing party by virtue of allowance of the amendment, [and] the futility

of amendment.” Schiller v. Phys. Res. Grp. Inc., 342 F.3d 563, 566 (5th Cir. 2003) (citation

omitted). “While the text of Rule 15(a) provides that leave should be freely granted, the text of

Rule 15(d) does not similarly provide.” Burns v. Exxon Corp., 158 F.3d 336, 343 (5th Cir.1998)

(citing Fed. R. Civ. P. 15(d)).

       Plaintiff does not seek to add new claims. He only seeks to provide a copy of an arrest

warrant and a link to a video to exemplify injuries he contends he has suffered as a result of the

defendants’ conduct. While he argues that he recently became aware of the “new” evidence he

seeks to admit, he concedes that the officer who pulled him over told him about the warrant; it was

issued in 2016, before he filed suit against Defendants. (See doc. 1; doc. 104 at 2.) He does not

                                                3
Case 3:20-cv-00476-S-BH Document 108 Filed 08/20/21                   Page 4 of 4 PageID 990



state that he was unaware of the fact that his son was married and had children before he filed suit

or his first amended complaint. The fact that the information is new to Plaintiff does not

necessarily demonstrate that justice would require its admission into the record. See Hoffman v.

AmericaHomeKey, Inc., No. 3:12-CV-3806-B, 2014 WL 12577347, at *2 (N.D. Tex. July 29,

2014) (denying the defendant’s motion to file a supplemental brief because it failed to demonstrate

that the information was “relevant to the [c]ourt’s summary judgment analysis and would therefore

aid in the justiciable disposition of [the] case.”).

                                             III. CONCLUSION

        Plaintiff’s Motion to Enter Evidence, filed July 14, 2021 (doc. 104), and Motion to Enter

Evidence, filed July 27, 2021 (doc. 105), are DENIED.

        SO ORDERED on this 20th day of August, 2021.




                                                       4
